Citation Nr: 1400859	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986, and from January 2004 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision.

In December 2012, the Board remanded the case for additional evidentiary development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee disability.

Pursuant to a December 2012 Board remand, the Veteran underwent a VA examination in March 2013.  Degenerative arthritis of the knees was diagnosed.  The examiner stated that:

Veteran's knee symptoms can be attributed to the above diagnosis [degenerative arthritis of the knee, bilateral].  Veteran has moderate degenerative changes of patellofemoral compartments.  Borderline patella alta (a congenital/developmental condition which would have preexisted service) likely contributes at least to some degree.  There is little reason to suggest that this condition was permanently aggravated beyond what one would expect from its natural history by military service.  Veteran also has mild degenerative arthritis of the tibiofemoral compartment of the knees. This degree of arthritis is not uncommon in the general population at veterans [sic] age.  Mild pes planus (a congenital/developmental condition which would have preexisted military service) may or may not be a contributing factor to veterans [sic] knee pain.

The examiner further stated that he did not "have enough information to provide a medical opinion" noting that he could not locate a July 2008 National Guard record and suggested that review of additional treatment records "may or may not be relevant in formulating an opinion."

The Board finds that the VA medical opinion is inadequate and must be returned to the examiner for a complete rationale.  Although the examiner could not locate the July 2008 National Guard record, which is a permanent physical profile due to bilateral knee arthritis with osteophytes, the Board observes that it is located in the claims file and clearly identified with a white tab on the right side.  Additionally, the record reflects that after the VA examiner's review of the claims file the Veteran submitted additional service treatment records, which had not been previously available to the examiner for review.

In light of the newly obtained medical evidence and the examiner's report that such records may enable him to provide a medical opinion, the matter must be remanded.

The examiner is reminded that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The report of VA examination dated in March 2013 should be returned to the examiner (or another examiner with appropriate expertise if he is unavailable) for an addendum that considers the July 2008 physical profile and additional service treatment records provided by the Veteran after that examination date.  The examiner should provide a revised medical opinion on whether it is as likely as not (50 percent probability or more) that the Veteran's current knee disability is as likely as not etiologically related to service, to include his report of carrying 25 to 30 pound back packs daily with subsequent knee pain, constant wearing of "load-bearing equipment," and jumping up and down off the back of trucks and Humvees.  The Veteran is competent to describe his symptoms and credible unless otherwise indicated by the record.  The claims file and any other pertinent medical evidence not in the claims file but located in electronic VA file should be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Then, the RO/AMC should review the medical opinion and rationale to ensure that all the requested information and an adequate supporting rationale is provided, or return for such.

3. Then, after ensuring any other necessary development has been completed, the RO/AMC should readjudicate the claim.  If the benefit sought is not granted, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


